Citation Nr: 1412886	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-22 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to March 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a psychiatric disorder (listed as a bipolar disorder, mental illness).  

In November 2011, the Veteran appeared at a Board videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is in the claims file.

In January 2012, the Board remanded this appeal for further development.  

In September 2013, the Board again remanded this appeal to schedule the Veteran for a Board videoconference hearing.  

In November 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file


FINDING OF FACT

The Veteran's psychiatric disorder had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a psychiatric disorder.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran maintains that he was treated for psychiatric problems during service and since service.  He reports that he developed depression during service because he felt his recruiter misled him about his ability to go to computer school while in the Navy.  

The Veteran's service treatment records indicate that he was treated for possible psychiatric problems.  On a medical history form at the time of the Veteran's December 1984 enlistment examination, he checked that he did not suffer from depression or excessive worrying or nervous trouble of any sort.  The objective December 1984 enlistment examination report included a notation that the Veteran's psychiatric evaluation was normal.  

A March 1985 emergency care and treatment report indicated that the Veteran had a chief complaint of suicidal ideation.  The Veteran reported that he was thinking of cuttings his wrists.  It was noted that the Veteran claimed to have suicidal ideation for three weeks since he talked to a counselor who told him he would be assigned to a ship.  The Veteran reported that his recruiter lied to him and that he was told that he could go to engineering school.  The assessment was depression and suicidal ideation.  

A March 1985 consultation report noted that the Veteran did not get the school he wanted; that he did not want to go on board a ship; and that he stated that he could not take the military life.  The impression was manipulative suicidal ideation, resolved, and a mixed personality disorder, narcissistic with passive and aggressive traits.  

A subsequent March 1985 consultation report, on the next day, indicated that the Veteran complained that a recruiter told him a lot of things that were not true.  He stated that he did not want to go to sea and that was what his present orders required.  The examiner indicated that the Veteran's voiced suicidal ideation was simply a reflection of his demotivation for continued naval service.  It was noted that the Veteran had no past history of suicidal gestures or psychiatric treatment for an emotional disorder, and that he was not considered a suicide risk.  The examiner reported that the Veteran had not adjusted to the naval environment and that it appeared that he simply did not fit in well with his company due to his older age and cultural background.  The diagnoses were no clinical disorder found, and a passive aggressive personality disorder.  

Post-service private treatment records show that the Veteran was treated for variously diagnosed psychiatric problems on numerous occasions, including depression; a major depressive disorder, with psychotic features; a bipolar disorder; a psychotic disorder, not otherwise specified; and a schizoaffective disorder.  

A September 2010 statement from Dr. D. M. Biswas indicated that the Veteran had been under his treatment from March 2004 to June 2007, and that he had been suffering from bipolar affective disorders.  Dr. Biswas stated that according to the Veteran's past psychiatric illness history, he had been suffering from the same illness since 1985.  Dr. Biswas maintained that during 1986, 1989, and 1990, when the Veteran was in Bangladesh, he was suffered manic episodes of his bipolar disorders.  

A May 2012 VA psychiatric examination report included a notation that the Veteran's claim file was reviewed.  The examiner reported that the Veteran traced some of his mental health complaints to childhood.  It was noted that the Veteran described himself as a volatile child and that he gave an example of throwing his plate on the floor.  The examiner indicated that the Veteran initially stated that his first mental health treatment was in the Navy in "2003", but that when queried about pre-military treatment dating from "1985", he confirmed pre-military treatment.  

The diagnosis was a mood disorder, not otherwise specified.  The examiner reported that the Veteran's clinical record indicated severe longstanding mental health problems, which had been variously diagnosed.  The examiner stated that the recurring themes were significant bipolar mood symptoms and a psychosis (i.e., hallucinations, and delusions).  The examiner maintained that the Veteran's mood symptoms were presently stable and in remission.  The examiner indicated that while there had been disagreement among medical providers as to the Veteran's exact diagnosis, bipolar mood symptoms and psychotic symptoms had been a consistent complaint.  It was noted that since the Veteran's symptoms were in remission and because of the varied previous diagnoses, the Veteran was presently diagnosed with a mood disorder, not otherwise specified.  The examiner reported that such broad category encompassed all of the Veteran's reported symptoms.  The examiner indicated that rule out diagnoses included a bipolar I disorder, severe with psychotic features, and a schizoaffective disorder.  

The examiner commented that the Veteran's claimed psychiatric disorder was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's mental health issues began prior to his enlistment into the service.  The examiner stated that the stress of feeling misled by his recruiter seemed to have triggered his vulnerability to decompensation under stress.  The examiner commented that, however, there was no clear or compelling evidence that the incidents of his military service had permanently aggravated his mental health problems.  

The medical evidence indicates that the Veteran was diagnosed with depression on at least one occasion during service pursuant to a March 1985 emergency care and treatment report.  He was also diagnosed in subsequent March 1985 consultation reports with manipulative suicidal ideation, resolved; a mixed personality disorder, narcissistic with passive aggressive traits; and a passive aggressive personality disorder.  The Veteran was treated for variously diagnosed psychiatric problems after service.  A May 2012 VA psychiatric examination report related a diagnosis of a mood disorder, not otherwise specified, as well as rule out diagnoses of a bipolar I disorder, severe with psychotic features, and a schizoaffective disorder.  The examiner, after a review of the claim file, maintained that the Veteran's claimed psychiatric disorder was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner specifically indicated that the Veteran's mental health issues began prior to his enlistment, and that there was no clear or compelling evidence that the incidents of his military service had permanently aggravated his mental health problems.  

However, there is no medical evidence of record that the Veteran's psychiatric problems began prior to his period of service.  In fact, the Veteran had a normal psychiatric evaluation at the time of his December 1984 objective enlistment examination, and a subsequent March 1985 consultation report specifically indicated that he had no past psychiatric treatment.  Further, the examiner appeared to indicate that the Veteran was in the Navy in "2003", when his actual period of service was from December 1984 to March 1985.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Therefore, the presumption of soundness applies and VA cannot presume that, at service entry, the Veteran was not sound with respect to psychiatric problems.  Consequently, the Board finds that the VA examiner's opinion has no probative value.  

Additionally, a September 2010 statement from Dr. Biswas indicated that according to the Veteran's past psychiatric illness history, he had been suffering from the bipolar affective disorders since 1985.  Dr. Biswas maintained that during 1986, 1989, and 1990, when the Veteran was in Bangladesh, he suffered manic episodes of his bipolar disorders.  Dr. Biswas is essentially indicating that the Veteran's bipolar affective disorders began during the Veteran's period of service (which ended in 1985), or at least within the one year presumptive period.  Although there is no indication that Dr. Biswas reviewed the Veteran's claims file, his statements are more consistent with the evidence of record.  Therefore, the Board finds that his statements are more probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran is competent to report possible psychiatric symptoms in service and possible psychiatric symptoms since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Veteran was diagnosed with depression during service; he has current psychiatric diagnoses, and a private physician has reported that he was treated for psychiatric problems since 1985.  The Veteran was discharged from service in March 1985.  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a psychiatric disorder that had its onset during service.  Service connection is warranted.  






ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


